Citation Nr: 1732955	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  10-32 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for cubital tunnel syndrome of the left elbow. 

2. Entitlement to service connection for right ear hearing loss. 

3. Entitlement to service connection for a respiratory disorder, to include as due to an undiagnosed illness or medically unexplained chronic multi-symptom illness, and to include as due to exposure to chemicals and/or environmental hazards in the Southwest Asia theatre of operations. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel 


INTRODUCTION

The Veteran served in the Navy and Navy Reserves, with active duty periods from September 23, 1989 to May 22, 1986; January 4, 2004 to October 18, 2004; and December 27, 2005 to April 18, 2007, including service in the Persian Gulf. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in  Los Angeles, California (hereinafter, Agency of Original Jurisdiction (AOJ)).  

The May 2008 rating decision granted service connection for cubital tunnel syndrome of the left elbow and assigned an initial noncompensable rating, effective April 19, 2007, and denied service connection for a respiratory disorder, and right ear hearing loss.  Subsequently, in the February 2015 rating decision, the AOJ increased the Veteran's cubital tunnel syndrome to 10 percent disabling, effective April 19, 2007. 

The Veteran presented testimony at a September 2015 hearing.  A transcript of that hearing is of record.  However, the Veterans Law Judge (VLJ) who conducted the September 2015 hearing is no longer employed at the Board.  The Veteran received notice of his right to another hearing, and submitted correspondence dated June 2017, waiving the option of an additional Board hearing.

The case was previously before the Board in February 2016 when it was remanded for additional development.  The case returns to the Board for further adjudication. 

The appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 

The issue of entitlement to service connection for a respiratory disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ. 


FINDINGS OF FACT

1. The Veteran's cubital tunnel syndrome is manifested by numbness and tingling extending from his left elbow to his hand and last three fingers, slight sensory deficit and slight motor weakness involving pinch strength and the 4th and 5th fingers, tenderness to palpation of the medial epicondyle and equivocal evidence of thenar muscle atrophy.

2. The Veteran's right ear hearing loss first manifested as a result of acoustic trauma during ACDUTRA service in February 1991. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in excess of 20 percent for service-connected cubital tunnel syndrome, of the left elbow, but no higher, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 8516 (2016). 

2. The criteria for entitlement to service connection for right ear hearing loss are met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016); VAOPGCPREC 4-2002 (May 14, 2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  In this regard, the Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

Duties to Notify and Assist

The Board initially notes that VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).  

The Veteran has argued inadequacy of his VA examinations prior to the Board hearing.  The Board cured these inadequacies with additional examination.  There has been no argument raised as the adequacy of the most recent VA peripheral nerves examination.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).

The Board also finds that there has been substantial compliance with its prior remand directives.  The issue of entitlement to a higher rating for cubital tunnel syndrome extends to April 2007, and the Board finds that all necessary records pertaining to this period of time have been obtained by the AOJ.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where entitlement to compensation has already been established and an increase in the disability rating is in issue, the present level of disability is of primary importance).  

The Board's third remand directive in February 2016 instructed the examiner to obtain electromyography and nerve conduction studies.  The basis for this instruction was the Veteran's desire to undergo contemporaneous electromyography study (EMG).  The May 2016 VA examiner did not perform an EMG on the date of examination, but instead relied on the results of an EMG performed only three months prior in March 2016.  The Board defers to the examiner's discretion that the March 2016 EMG satisfies the remand directives.  The Board also instructed the examiner to elicit from the Veteran and record in the examination report the occupational and functional impairment the Veteran experienced due to his left elbow.  The VA examiner cited hand clumsiness, and opined that the left elbow disorder did not affect the Veteran's employment.  The Board finds substantial compliance with the remand directives, but also supplements this examiner's impression with the Veteran's own description of functional impairment found in the record. 

Increased Rating

By way of background, the Veteran was granted an initial noncompensable rating effective April 19, 2007, which was subsequently increased to 10% disabling in the February 2015 rating decision.  At present, the Veteran asserts that his service- connected cubital tunnel syndrome of the left elbow (left elbow disorder), warrants a higher disability rating. 

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49(1990).  

Historically, the Veteran was diagnosed with cubital tunnel syndrome in service based on complaints of a shock-like sensation in the left elbow.  An EMG study confirmed ulnar neuropathy.

On his initial VA examination in January 2008, the Veteran described recurrent numbness and tingling sensation radiating into the medial aspect of the left hand with generalized weakness of grip.  He further described intermittent aching in the left elbow.  He worked as an X-ray technician.  Otherwise, the Veteran described being capable of performing all activities of daily living.  Examination of the left upper extremity revealed slightly decreased pinch strength as well as slightly decreased strength in the 4th and 5th fingers estimated at a level of 4/5 when compared to the right.  There was also decreased sensation in the left ulnar nerve distribution to the left 4th and 5th fingers.  The left elbow revealed tenderness to palpation of the medial epicondyle with normal, painless motion (flexion from 0-145 degrees, supination from 0 to 85 degrees and pronation from 0-80 degrees) which, after repetitive use, was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination.  The examiner diagnosed left cubital tunnel syndrome.

A September 2008 private medical record included the Veteran's report of some numbness from the left elbow to the fingers.  Examination was significant for tenderness in the left ulnar groove.

An April 2009 VA primary care visitation noted no sensory or motor changes, and 5/5 strength of the upper extremities.

In a statement received in August 2010, the Veteran described tingling and numbness from the elbow to the hand with a loss of hand strength.  This problem, however, did not affect his ability to open and close the hand.

An October 2011 VA treatment record noted reports of left elbow pain, but examination found no sensory or motor deficits.  An x-ray of the left elbow was unremarkable.

The Veteran underwent VA elbow and forearm examination in May 2015.  At that time, the examiner indicated that the Veteran reported an improvement of his left elbow disability without symptoms of pain, numbness or tingling.  The examiner acknowledged the Veteran's claimed condition of cubital tunnel syndrome, but indicated that he did not have a current diagnosis associated with the claimed condition above.  The examiner stated that on physical examination the Veteran exhibited normal muscle strength and motor function in the left elbow and forearm, and that per the Veteran, his elbow has improved with no reported pain, numbness and tingling on the day of examination.  Thus, the examiner concluded that cubital tunnel syndrome could not be endorsed at the time. 

At the September 2015 hearing before the Board, the Veteran described numbness and tingling from his left elbow to the hand involving the last three fingers.  He could open and grasp objects, but he also described dropping objects at times.  The Veteran and his representative asserted that his May 2015 examination did not include neurological testing.  

A February 2016 VA neurology consultation included the Veteran's report of chronic left medial forearm and left 4th and 5th digit neuropathy.  Recently, his left pinky and left medial forearm was persistently numb and intermittently clumsy (e.g., unintentionally dropping a water bottle).  Examination showed 4/5 strength of the left distal interphalangeal joint (DIP), 4+ left grip strength, 4+ left finger extension, and equivocal thenar muscle bulk when compared to the right.  The Veteran was referred for EMG testing.

In May 2016, the Veteran underwent VA neurological examination to determine the current severity of his left elbow disorder.  The May 2016 examiner noted that the claims file was reviewed, including the March 2016 EMG.  On examination, the radial, median, musculocutaneous, circumflex, upper radicular, middle radicular, and lower radicular nerves were normal, but the ulnar nerve on the left side was best characterized as incomplete paralysis, mild in severity.  As treatment, and to reduce compression to the ulnar nerve, the Veteran regularly wore an elbow pad. 

The examiner also noted instances of functional loss including how the Veteran experienced intermittent periods of clumsiness, in particular, issues holding onto a water bottle.  Despite this, the examiner concluded that the Veteran's functional loss did not affect his ability to work as an X-ray technician at a local hospital. 

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id. 

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury and the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

Ulnar nerve pathology is rated under the DCs for each nerve affected.  See 38 C.F.R. § 4.124a.  A rating of 50 percent is awarded for complete paralysis of the ulnar nerve in the minor extremity (with "griffin claw" deformity due to flexor contraction of the ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers; cannot spread the fingers or reverse; cannot adduct the thumb; flexion of wrist weakened).  Id.  For the minor extremity, a 10 percent rating is warranted for mild incomplete paralysis, a 20 percent rating is warranted for moderate incomplete paralysis, and a higher 30 percent evaluation is warranted for severe incomplete paralysis.  DC 8616 refers to neuritis of the ulnar nerve while DC 8716 refers to neuralgia of the ulnar nerve.

Descriptive words such as "slight," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

However, VA's Adjudication Manual does provide guidance in evaluating the severity of nerve paralysis.  According to the Manual, "mild' incomplete paralysis is demonstrated by subjective symptoms or diminished sensation.  M-21, III.iv.4.G.4.b.  "Moderate" incomplete paralysis is manifested by the absence of sensation confirmed by objective findings.  Id.  "Severe" incomplete paralysis is manifested when more than sensory findings are demonstrated, such as atrophy, weakness, and diminished reflexes.  Id.

The examination reports reflect that the Veteran is right handed; hence, his left upper extremity is his minor extremity.  The Veteran's disability is currently rated under the criteria for evaluating disability of the ulnar nerve.  Those provide for a rating of 10 percent for mild incomplete paralysis in either extremity.  

Here, the Veteran reports symptoms of numbness and tingling extending from his left elbow to his hand and last three fingers.  He reports being able to open and close his hand, but reports occasional episodes of loss of grip.  EMG testing confirms abnormal findings for the left ulnar nerve distribution.  Physical examination confirms slight (4/5) weakness involving pinch strength, strength of the 4th and 5th fingers, decreased sensation in the left ulnar nerve distribution to the left 4th and 5th fingers and tenderness to palpation of the medial epicondyle.  His elbow motion is normal even with repetitive use.  There is equivocal evidence of thenar muscle atrophy.

Here, the Veteran manifests features of slight sensory disturbance, slight weakness of the hands and fingers with no significant evidence of atrophy.  There are no trophic changes.  When considering the relative impairment in motor function, trophic changes, or sensory disturbances, and the fact that more than sensory changes are involved, the Board finds that the overall findings more nearly approximate the criteria for moderate incomplete paralysis of the ulnar nerve.  

However, the Board finds that the criteria do not meet, or more nearly approximate, the criteria for "severe" incomplete paralysis of the ulnar nerve.  In this respect, the Veteran's motor and sensory impairment is no more than slight in degree.  The Veteran demonstrates the ability to use his left hand although he occasionally drops objects.  There is not sufficient disuse to result in more than equivocal atrophy, and there are no trophic changes.  There is no lay or medical evidence of reflex abnormalities.

Based on the aforementioned evidence, the Board finds that a rating greater than 20 percent is not warranted for any time during the appeal period.  In finding so, the Board notes that the Veteran's description of his symptoms and functionality to be credible and competent evidence pertinent to the claim, particularly as it relates to the Veteran's consistent report of intermittent clumsiness.  However, as it pertains to the limited inquiry as to whether the Veteran's incomplete paralysis is of the mild, moderate, or severe nature, the Board places greater probative weight on the clinical findings of the clinicians who have greater training and expertise in performing neurological examinations and reporting the nature and severity of those types of disabilities.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).   

Thus, a 20 percent, but no higher rating is warranted for service-connected cubital tunnel syndrome of the left elbow.  38 C.F.R. § 4.124a, DC 8516.

Service Connection

The Veteran asserts that his right ear hearing loss incurred in, and is otherwise related to his active duty and/or Reserve service.  Specifically, the Veteran reports that while participating in weapons training in 1991, he was unable to hear the instructor, so he took out his hearing protection at which time other soldiers began the rapid fire phase, and the Veteran was unable to hear anything at all.  He describes the feeling as not complete silence, but rather static ringing of the ears to which he sought care at a local facility where he was told him he suffered from acoustic trauma hearing loss and tinnitus.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Veteran status is the first element required for a claim for disability benefits.  D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  The term "active duty" includes full-time duty in the Armed Forces, other than active duty for training (ACDUTRA).  38 U.S.C.A. § 101(21).  The term Armed Forces means the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including the reserve components thereof.  38 U.S.C.A. § 101(10).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty or period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a) and (d).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1).

When a claim for service connection is based only on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id.

Generally, no presumptions (including the presumptions of soundness, aggravation, or for presumptive diseases) attach to periods of ACDUTRA and INACDUTRA unless "veteran" status is attained during those periods.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

For purposes of 38 U.S.C.A. § 101(24), the term "injury" refers to the results of an external trauma rather than a degenerative process.  See generally VAOPGCPREC 4-2002 (May 14, 2002); VAOPGCPREC 86-90 (July 18, 1990); VAOPGCPREC 8-2001 (Feb. 26, 2001).

In the May 2017 supplemental statement of the case, the AOJ conceded that the Veteran's service on January 12-13, 1991, and February 12-15, 1991, as periods of INACDUTRA based on their interpretation of the defense finance and accounting service (DFAS) payment worksheet.  However, the Board finds that this evidence, coupled with the document stating "FY 91 Annual Training: Operation Desert Shield Training at CBC Port Heneme, CA" indicated that from January 27, 1991 to February 15, 1991, a period of sixteen days, denotes a period of ACDUTRA.  Thus, the Veteran's acoustic trauma as a Reservist is eligible for service connection. 

As an alternative to the nexus requirement, service connection may also be granted for chronic disabilities, under 38 C.F.R. § 3.303(b) (2016), where the evidence shows an enumerated "chronic disease" in service (or within the presumptive period under § 3.307), or "continuity of symptoms" of such a disease after service, the disease shall be presumed to have been incurred in service.  Walker v. Shinseki, 708 F.3d 1331, 1335-37 (Fed. Cir. 2013).   

In the present case, sensorineural hearing loss is an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) would apply if sensorineural hearing loss is noted or shown in the record.  Walker, 708 F.3d at 1338-39. 

Service connection for an enumerated "chronic disease" such as sensorineural hearing under 38 C.F.R. § 3.309(a) can also be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

For an enumerated "chronic disease" such as hearing loss shown in service (or within a presumptive period under § 3.307), subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  See Groves v. Peake, 524 F.3d 1306, 1309 (2008).

In service, the February 1991 treatment records indicated that the Veteran complained of hearing loss, and ringing in his right ear, and sharp pain due to acoustic trauma.  He was referred to audiology department for a follow up.  Throughout service, and post-service the Veteran had continued complaints of right ear hearing loss.  Pertinently, the July 2009 VA treatment records which were newly associated with the record, demonstrated that the Veteran suffered from notable hearing loss in his right ear, described as mild to serve hearing loss from 3000-8000 Hertz. 

Thus far, the Veteran has established "injury" during the February 1991 period of ACDUTRA due to acoustic trauma.  VAOPGCPREC 4-2002 (May 14, 2002); VAOPGCPREC 86-90 (July 18, 1990); VAOPGCPREC 8-2001 (Feb. 26, 2001).  A June 2009 audiogram noted that the Veteran exhibited a puretone threshold of 40 at the level of 4000 Hertz, thereby meeting the criteria to be considered a disability for VA purposes.  38 C.F.R. § 3.385. 

As the Veteran's 1991 acoustic trauma with hearing loss continued to manifest post-service, and he presently exhibits a puretone threshold of 40 in the 4000 Hertz, service connection for right ear hearing loss is warranted.  38 C.F.R. § 3.303(b); 3.309(a); 38 U.S.C.A. §§ 1110, 1131; Groves v. Peake, 524 F.3d 1306, 1309 (2008).  


ORDER

Entitlement to a disability rating in excess of 20 percent for cubital tunnel syndrome of the left elbow is granted. 

Entitlement to service connection for right ear hearing loss is granted. 


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

As for the Veteran's respiratory claim, the May 2016 examiner opined that the Veteran did not exhibit any symptoms of having a pulmonary condition.  In coming to the conclusion that the Veteran did not warrant a diagnosis, the examiner did not complete the requested pulmonary function test, albeit, due to no fault of the examiner. 
Most importantly, the examiner failed to respond to the remand directive requiring the discussion of whether the Veteran's subjective pulmonary complaints represented an undiagnosed illness as due to the Veteran's service in the Persian Gulf.  Specifically, the directive stated: 
"If the examiner finds any of the Veteran's symptoms are not attributable to a known clinical diagnosis, the examiner must provide an opinion as to whether each identified symptom constitutes an undiagnosed illness or medically unexplained chronic multi-symptom illness associated with exposure to chemicals and/or environmental hazards in the Southwest Asia theatre of operations.  The examiner must state what specific evidence each determination is based." 
As substantial compliance was not found in the May 2016 VA examination, the case must be remanded.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002), See also Stegall v. West, 11 Vet. App. 269, 271 (1998) (holding that a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders). 

Accordingly, the case is REMANDED for the following action:

1. Associate with the record any outstanding VA and private treatment records since the statement of the case. 

2. Schedule the Veteran for a Gulf War VA examination, and any other examinations as deemed necessary, to determine whether any respiratory symptoms are related to his military service.  The claims file must be made available to the examiner. 

The examiner must state whether any current or previous respiratory symptoms are attributable to a known diagnosis.  

If the examiner finds that any of the Veteran's symptoms are attributable to a known diagnosis, the examiner is asked to specifically state whether the Veteran's respiratory condition was incurred in, or aggravated by the Veteran's active duty service, to include as due to exposure to chemicals and/or environmental hazards in the Southwest Asia theatre of operations.  The examiner must state upon what specific evidence each determination is based. 

If the examiner finds any of the Veteran's symptoms are not attributable to a known diagnosis, the examiner is asked to specifically state whether each identified symptom constitutes an undiagnosed illness or medically unexplained chronic multi-symptom illness associated with exposure to chemicals and/or environmental hazards in the Southwest Asia theatre of operations.  

A complete rationale must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

3. Upon completion of the above, and any additional development deemed appropriate, the AOJ should readjudicate the remanded issue(s).  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


